UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted March 6, 2006
                               Decided March 13, 2006

                                        Before

                        Hon. Richard A. Posner, Circuit Judge

                     Hon. Ilana Diamond Rovner, Circuit Judge

                        Hon. Terence T. Evans, Circuit Judge


No. 05-2772

NATHANIEL LINDELL,                               Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Western District of
                                                 Wisconsin.
      v.
                                                 No. 02 C 473
JOANNE GOVIER,
    Defendant-Appellee.                          Barbara B. Crabb, Chief Judge.


       Lindell appeals from a judgment dismissing his prisoner’s civil rights suit, in
which he primarily claims that the prison is unlawfully restricting his practice of his
religion (Wotanism). We had remanded a previous such judgment, in which the
district judge had dismissed the suit prematurely, without addressing the merits of
Lindell’s claims. Lindell v. McCallum, 352 F.3d 1107 (7th Cir. 2003). In summary
judgment proceedings on remand, the judge determined that the claims had no
merit, and again dismissed, and Lindell has again appealed.

        The district judge’s painstaking analysis is sound, and we have nothing to add
to it except to note that any residual doubt about the lack of merit of Lindell’s
religious claims has been dispelled by our recent decision in Borzych v. Frank, No.
05–3907, 2006 WL 488451 (7th Cir. Mar. 2, 2006).

                                                                             AFFIRMED.